 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaginaw Aggregates,Inc.andLocal 324, InternationalUnion of Operating Engineers,AFL-CIO. Case7-CA-8246July 31, 1972SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn March 28,1972,TrialExaminerWilliam J.Brown issued the attached Supplemental Decision inthis proceeding.Thereafter,the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,conclusions,and recommendationswith the modifications set forth herein.In his Decision the Trial Examiner rejected theRespondent'scontention that the discriminateeswere not entitled to backpay because they had orallybeen placed on a preferential hiring list at the timethey were discnminatorily laid off.He did so on thegrounds that this was an attempt to relitigate theBoard'sfindings and order in the unfair laborpracticeproceeding)that the layoffs had beendiscriminatory,a matter not open to litigation in abackpay proceeding.In affirming the finding we also note that theRespondent's oral representation to the employees atthe time of the layoff, that they would be rehired atthe first opportunity,being incidental to the Respon-dent's discriminatory and unlawful conduct,does notsatisfy the requirements of the Board'sOrder in theunfair labor practice proceeding.That Order, inpertinent part,required that Respondent"(a) Createa preferential hiring list containing the names JamesSykes,Merl Wark,and Stephen Vatt, andfurnish acopy ofsaid list to the aforementioned Local 324, and toeachof thepersons named on said list."(Emphasissupplied.)This requirement necessarily could becomplied with only if in writing,so as to eliminatethe possibility that rights of great importance to thediscriminatees shall not be subject to the vagaries ofISaginaw Aggregates, Inc,191 NLRB No. 1042The Trial Examiner found that Vatt had not sought work for the 2-week period from September 12 to 26, 1970 The record is not clear thatVatt was, in fact, idle for this entire period The parties stipulated at thehearing that Vatt workedforWilliamsBrothers,anotheremployerin thearea, "from the week ending September26, 1970."which can fairlybe interpreted as meaning that Vatt went to work prior to the date oforal testimony in a backpay proceeding which maybe held long after the alleged oral offer to place thediscriminatee on a preferential hiring list. Further-more the preferential hiring contemplated by ourOrder was not intended as a means of perpetuatingthe adverse economic consequences of the unlawfullayoffs.Rather, it represents a remedial measurefashioned out of concern for both the redress of anyloss of earnings sustained by the discriminatees andthe fact that an indefinite reinstatement order maybe rendered inappropriate where circumstancesreveal a strong possibility that, following issuance ofour Order, substantially equivalent positions may notbe available. For these reasons, and as the preferen-tial hiring requirement was not intended as a meansof eliminating backpay due and owing the discrimi-natees for periods they would have worked were itnot for the Employer's unlawful conduct, we findthat said provision is only operative to toll backpayupon a subsequent placement on a formal list, withcopies forwarded to the discriminatees, so as toassure them a preference in employment determinedby the availability of work and not their union orprotected activities.The Trial Examiner found that Stephen Vatt didnot exercise due diligence in seeking new workduring the 2-week period immediately following hisdiscriminatory layoff.2 He therefore concluded thatVatt should be denied backpay for the 2-weekperiod.We do not agree. It is now well settled that anemployee discriminatorily laid off or discharged neednot instantly seek new work; rather the test iswhether, on the record as a whole, the employee hasdiligently sought other employment during the entirebackpay period.3 There is no evidence, nor is thereany contention, that Vatt failed otherwise to exercisedue diligence in seeking alternate employmentduring the entire backpay period.We thereforeconclude that Vatt is entitled to backpay for the 2-week period immediately following his discriminato-ry layoff. Vatt's backpay for the third quarter of 1970should therefore be $462.70 and his total backpay$967.72 as stated in the backpay specification.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Saginaw Aggregates, Inc., its officers,agents,succes-September26, 1970. The size ofVatt's interim earnings set forth in thebackpay specificationwould also indicate that he returned to work prior tothat date3Nickey Chevrolet Sales, Inc,195NLRB No. 76,Keller AluminumChairs Southern, Inc,171 NLRB 1252, 1257,Monroe Feed Store,122 NLRB1479,1481-82198 NLRB No. 78 SAGINAW AGGREGATES, INC.599sors, and assigns, shall make the employees involvedin this proceeding whole by payment to them of theamounts set forth in the Supplemental Order in theTrialExaminer's Supplemental Decision attachedhereto, as modified hereinabove.TRIAL EXAMINER'S SUPPLEMENTALDECISIONWILLIAM J. BROWN, Trial Examiner: This supplementalproceeding to determine amounts of backpay due inaccordance with the Board's Decision and Order, 191NLRB No. 104, the validity of said Order being concededby Respondent, Saginaw Aggregates, Inc., hereinaftersometimesreferred to as the "Company," came on to beheard at Saginaw, Michigan, on February 10, 1972, beforeme. The parties appeared and participated as noted abovewith full opportunity to present evidence and argument onthe issues.Subsequent to the close of the hearing a briefwas received from the Company and has been fullyconsidered.On the entire record herein and on the basis of myobservation of the witnesses, I make the following findingsand conclusions:1.INTRODUCTION TO THE ISSUESIn the initial Decision and Order entered by the Board inthis proceeding, it was specifically found that employeesSykes,Wark, and Vat were discriminatorily laid off by theCompany on September 12, 1970. The Company wasordered to place them on a preferential hiring list for rehireon reopening of the plant. It is now the contention of theCompany that no backpay is due the claimants hereinbecause,it iscontended, in the very act of discriminatorilylaying the claimants off the Company informed them thattheywould be rehired at the first opportunity. Thiscontentionmust fail because it plainly amounts to anattack on the initial findings and order of the Board in theunfair labor practice case and, in effect, to a denial of thediscriminatory character of the layoffs, a contention whichisnot open for litigation in the instant supplementaryproceeding.H. THE INDIVIDUAL CLAIMSA.Stephen VatiVat's backpay period begins on September 12, 1970. Thespecificationallegesthat it ends on March 31, 1971, whenhe was rehired by the Company. The Company's conten-tions relating to the termination of Vat's backpay periodappear to relate rather to the issue of his efforts to findalternate employment, and I conclude that his backpayperiod terminates, as alleged in the specification, on March31, 1971. Vat's testimony reveals that immediately after hislayoff by the Company on September 12, he "laid around"not looking for work until about September 26 and Iconclude that his projected gross backpay figure as setforth in the specification for the third quarter of 1970should be reduced by two-thirteenths to a figure of$616.71. This wouldresult in a total netbackpay for Vat of$351.58 for that quarter. Since Respondent's only conten-tion respecting Vat is that his backpay should be reducedfor lack of efforts to find work in the third quarter of 1970,it is concluded that his net backpay, adjusted for lack ofdiligence in that quarter, amounts to $351.48 and his totalnet backpay to $856.56.B.James SykesSykes backpay period commences on September 12,1970; it ends on December 30, 1970, when he moved fromthe Company's area to Iowa to continue his education on afull-time basis.The Companycontends that James Sykes'hospital expenses in December 1970, which would havebeen covered under the Company's hospitalization insur-anceplanhad his employment with the Companycontinued,are not allowable because Sykes could havesecured alternate coverage, the Company's liability thusbeing,atmost, the amount of the premiums. Thiscontention ignores the fact that virtually universallyhospitalization insurance,especially in cases of pregnan-cies does not cover preexisting situations.I conclude thatthe Company's contentions respecting this item must berejected and the hospital expense of$400 charged againsttheCompany to the credit of Sykes, and that thespecifications of a total net backpay of$1,178.80 arecorrect.C.Merl WarkWark's backpay period commences on September 12,1970. The specification alleges that it terminates on July11, 1971, when he failed to reply to a company letterinquiring as to whether or not he wished to be continuedon a preferential hiring list. The Company's answer to thebackpay specification asserts that no backpay is due Warkbecause of his failure diligently to seek other employment.I found Wark a credible witness and conclude that GeneralCounsel's Exhibit 3 is an accurate record of dates andplaces of his applications for work at employers in the area.The exhibit furnishes abundant evidence ofWark'sdiligence in seeking employment and I conclude that Warkisclearly shown to have fulfilled his obligation in thisregard. I do not credit Sykes' testimony to the effect thatno equipment repair work would have been available forWark in the first quarter of 1971 and conclude that thespecifications accurately set forth Wark's projected grossbackpay.Iconclude that the evidence sustains theallegations of the specifications with respect to Wark andthat he is entitled to total net backpay in the amount of$7,308.83.Conclusions and RecommendationsOn the basis of the foregoing findings I conclude that theclaimants listed herein are entitled to payment by theCompany of the respectiveamounts setforthherein.Interest is to be added at the rate of 6 percent per annumon the basis of the quarterly amounts of net backpay duein accordance with the formula set forth inIsis Plumbing &ISometimesreferred to herein as Stephen Vatt 600DECISIONSOF NATIONALLABOR RELATIONS BOARDHeating Co.,138NLRB 716, less any tax withholdingreceipt of this Supplemental Decision the Company hasrequired by law.made payments in accordance therewith, the Board issueIt is recommended that unless, within 20 days froman order requiring the Company to take such action.